Exhibit 10.1

PATHMARK STORES, INC.

STOCKHOLDER VOTING AGREEMENT

          STOCKHOLDER VOTING AGREEMENT, dated as of March 4, 2007 (this
“Agreement”), among the stockholders identified on Schedule I (each, a
“Stockholder”; collectively, the “Stockholders”) and The Great Atlantic &
Pacific Tea Company, Inc., a Maryland corporation (“Parent”).

          WHEREAS, Parent, Sand Merger Corp., a Delaware corporation and a
wholly owned subsidiary of Parent (“Merger Sub”), and Pathmark Stores, Inc., a
Delaware corporation (the “Company”), have entered into an Agreement and Plan of
Merger (the “Merger Agreement”), dated as of the date of this Agreement,
pursuant to which, on the Closing Date, Merger Sub will merge with and into the
Company (the “Merger”) (capitalized terms not defined herein shall have the
meanings assigned to such terms in the Merger Agreement);

          WHEREAS, as a condition to their willingness to enter into the Merger
Agreement, Parent and Merger Sub have requested that the Stockholders make
certain agreements with respect to the outstanding shares of Common Stock, par
value $.01 per share (“Shares”), of the Company owned by the Stockholders as set
forth in Schedule I and Shares and shares of other voting securities of the
Company hereafter acquired (including, without limitation, Shares acquired
pursuant to the exercise of the 2005 Warrants) (the “Subject Shares”), upon the
terms and subject to the conditions of this Agreement; and

          WHEREAS, in order to induce Parent and Merger Sub to enter into the
Merger Agreement, the Stockholders are willing to make certain agreements with
respect to the Subject Shares;

          NOW, THEREFORE, in consideration of the promises and the mutual
covenants and agreements set forth in this Agreement, the parties agree as
follows:

          1. Voting Agreements; Proxy.

          (a) Subject to Section (1)(b) below, for so long as this Agreement is
in effect, in any meeting (or any adjournment or postponement thereof) of
stockholders of the Company, and in any action by consent of the stockholders of
the Company, each Stockholder shall vote (or cause to be voted), or, if
applicable, give (or cause to be given) consents with respect to, all of the
Subject Shares that are owned by that Stockholder and are entitled to vote at
the meeting or deliver (or cause to be delivered) a consent, in any such case
(i) in favor of the adoption of the Merger Agreement and the Merger or any other
transaction contemplated by the Merger Agreement, as the Merger Agreement may be
modified or amended from time to time in a manner not adverse to the
Stockholders or with the written consent of the Stockholders, (ii) against any
action, proposal, transaction or agreement which would reasonably be expected to
result in a breach of any covenant, representation, or warranty or any other
obligation or agreement of the Company under the Merger Agreement or of such
Stockholder under this Agreement, and (iii) against any action, proposal,
transaction or agreement that would constitute a Company Proposal or against any
action, proposal, transaction or agreement that would compete with or would
delay, discourage, adversely affect or inhibit the timely consummation of the
Merger. Each Stockholder shall use its best efforts to cast (or cause to be
cast) that Stockholder’s vote or give that Stockholder’s consent in accordance
with the procedures communicated to that Stockholder by the Company relating
thereto so that the vote or consent shall be duly counted for

--------------------------------------------------------------------------------



purposes of determining that a quorum is present and for purposes of recording
the results of that vote or consent.

          (b) Notwithstanding anything to the contrary in this Agreement, in the
event that the aggregate number of Subject Shares held by the Stockholders
exceeds 33.0% of the issued and outstanding shares of Company Common Stock as of
the record date for the Company Stockholders Meeting (such excess, the “Excess
Shares”), then the provisions of Section 1(a) shall not apply to such Excess
Shares.

          (c) Upon the reasonable written request of Parent, in furtherance of
the transactions contemplated in this Agreement and by the Merger Agreement and
in order to secure the performance of each Stockholder’s obligations under
Section 1(a), each Stockholder shall promptly execute, in accordance with the
provisions of Section 212 of the Delaware General Corporation Law, and deliver
to Parent an irrevocable proxy, substantially in the form attached as Exhibit A,
and irrevocably appoint Parent or its designees, with full power of
substitution, its attorney and proxy to vote, or, if applicable, to give consent
with respect to, all Subject Shares (other than Subject Shares that constitute
Excess Shares) as of the relevant record date with regard to any of the matters
referred to in Section 1(a) at any meeting of the stockholders of the Company,
or in connection with any action by written consent by the stockholders of the
Company. Each Stockholder acknowledges and agrees that this proxy (other than
Subject Shares that constitute Excess Shares), if and when given, shall be
coupled with an interest sufficient in law to support an irrevocable proxy,
shall revoke any prior proxy granted by such stockholder, shall constitute,
among other things, an inducement for Parent to enter into the Merger Agreement,
shall be irrevocable and shall not be terminated by operation of law or
otherwise upon the occurrence of any event and that no subsequent proxies with
respect to such Subject Shares (other than Subject Shares that constitute Excess
Shares) shall be given (and if given (other than Subject Shares that constitute
Excess Shares) shall not be effective); provided, however, that any such proxy
shall terminate automatically and without further action on behalf of the
Stockholders upon the termination of this Agreement.

          2. Covenants.

          (a) For so long as this Agreement is in effect, each Stockholder
agrees not to directly or indirectly (i) sell, transfer, pledge, assign,
hypothecate, encumber, tender or otherwise dispose of, or enter into any
contract with respect to the sale, transfer, pledge, assignment, hypothecation,
encumbrance, tender or other disposition of (each such disposition or contract,
a “Transfer”) any of such Stockholder’s Subject Shares or 2005 Warrants except
to Parent or, with prior written notice to Parent, to another Stockholder (and
any such Transfer, except to Parent or to another Stockholder, shall be null and
void), except in connection with any margin transaction or hedging transaction
designed to protect against fluctuations in the value of the Subject Shares, in
each case, (x) that is not engaged in for purposes of circumventing the
restrictions on transfer set forth in this Section 2(a) and (y) pursuant to
which such Stockholder retains voting control over the applicable Subject
Shares; (ii) grant any proxies with respect to the Subject Shares, deposit any
of the Subject Shares into a voting trust or enter into a voting or option
agreement with respect to any of the Subject Shares or enter into any other
agreement inconsistent with or violative of this Agreement; (iii) subject to
Section 5, solicit, knowingly encourage or facilitate the submission of any
Company Proposal or enter into, initiate or participate in any discussions or
negotiations with, otherwise cooperate in any way with, or assist or knowingly
encourage any effort by any Third Party that is seeking to make, or has made, a
Company Proposal, or furnish any nonpublic information or data to, or have any
discussions with any Person relating to, a Company Proposal; or (iv) take any
action which would make any representation or warranty of any Stockholder in
this Agreement untrue or incorrect or prevent, burden or materially

-2-

--------------------------------------------------------------------------------



delay the consummation of the transactions contemplated by this Agreement or the
Merger Agreement.

          (b) Subject to the limitations set forth in this Section (2)(b), each
Stockholder agrees that in the event any shares of Company Common Stock or other
voting securities of the Company are issued pursuant to any stock dividend,
stock split, recapitalization, reclassification, combination or exchange of
shares of capital stock of the Company on, of, or affecting the Subject Shares
of such Stockholder; (such Company Common Stock and other voting securities of
the Company, collectively, the “New Shares”), Stockholder agrees to vote such
New Shares, subject to Section 1(b), in the same manner as the Subject Shares
and to notify Parent and then deliver promptly to Parent upon its request a
proxy with respect to such New Shares, substantially in the form of Exhibit A
attached hereto. Stockholder also agrees that any New Shares shall constitute
Subject Shares.

          (c) No Stockholder shall issue any press release or make any other
public statement with respect to the Merger Agreement, the Merger or any other
transaction contemplated hereby or by the Merger Agreement without the prior
written consent of Parent, except as may be required by applicable Law or court
process after consultation with, and having provided an opportunity for review
and comment on such press release or other public statement by, Parent to the
extent practicable.

          (d) Each Stockholder hereby waives, and agrees not to exercise or
assert, any appraisal rights under Section 262 of the Delaware General
Corporation Law in connection with the Merger.

          3. Representations and Warranties of Stockholders. Each Stockholder
jointly and severally and represents and warrants to Parent as to itself that:

          (a) Authority; Enforceability; No Conflicts. The Stockholder has the
legal capacity to enter into this Agreement and to consummate the transactions
contemplated by this Agreement. This Agreement has been duly executed and
delivered by the Stockholder and constitutes a valid and binding agreement of
the Stockholder enforceable against the Stockholder in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally and general
principles of equity (whether considered in a proceeding in equity or at law).
The execution, delivery and performance by the Stockholder of this Agreement
will not (i) conflict with, require a consent, waiver or approval under, or
result in a breach or default under, any of the terms of any contract,
commitment or other obligation to which the Stockholder is a party or by which
the Stockholder is bound; (ii) violate any order, writ, injunction, decree or
statute, or any law, rule or regulation applicable to the Stockholder or the
Subject Shares; or (iii) result in the creation of, or impose any obligation on
the Stockholder to create, any Lien upon the Subject Shares that would prevent
the Stockholder from voting the Subject Shares, except for any of the foregoing
that would not, or would not reasonably be expected to, either individually or
in the aggregate, materially impair the ability of such Stockholder to perform
its obligations hereunder or to consummate the transactions contemplated hereby.
In this Agreement, “Lien” shall mean any lien, pledge, security interest, claim,
third party right or other encumbrance.

          (b) Ownership of Shares. As of the date of this Agreement, the
Stockholder is the beneficial owner of and has the power to vote or direct the
voting of the Shares set forth on Schedule I free and clear of any Liens that
would prevent the Stockholder from voting such Shares. As of the date of this
Agreement, the Shares set forth on Schedule I are the only shares of any class
of capital stock of the Company which the Stockholder has the right, power or
authority (sole or shared) to sell or vote, and, other than the 2005 Warrants
held by the Stockholder as of this date, the Stockholder

-3-

--------------------------------------------------------------------------------



does not have any right to acquire, nor is it the beneficial owner of, any other
shares of any class of capital stock of the Company or any securities
convertible into or exchangeable or exercisable for any shares of any class of
capital stock of the Company. The Stockholder is not a party to any contracts
(including proxies, voting trusts or voting agreements) that would prevent,
hinder or delay the Stockholder from voting or giving consent with respect to
the Shares set forth on Schedule I.

          4. Expenses. Each party to this Agreement shall pay its own expenses
incurred in connection with this Agreement.

          5. Stockholder Capacity. No natural person bound by this Agreement who
is or becomes during the term hereof a director or officer of the Company makes
any agreement or understanding herein in such person’s capacity as such director
or officer. Each Stockholder signs solely in his or her capacity as the
beneficial owner of, the managing member of a limited liability company or the
general partner of a partnership which is the beneficial owner of, that
Stockholder’s Subject Shares, and nothing herein shall limit or affect any
actions taken by a Stockholder in such Stockholder’s capacity as an officer or
director of the Company to the extent specifically permitted by the Merger
Agreement. Nothing in this Agreement shall be deemed to constitute a transfer of
the beneficial ownership of the Subject Shares by any Stockholder.

          6. Termination. This Agreement shall terminate automatically and
without further action on behalf of any party at the earlier of (a) the
Effective Time, (b) the date the Merger Agreement is validly terminated in
accordance with its terms and (c) the Outside Date (as it may have been extended
in accordance with the terms of the Merger Agreement).

          7. Assignment; Binding Effect. This Agreement and the rights hereunder
are not assignable (whether by operation of law or otherwise) unless such
assignment is consented to in writing by each of Parent and the Stockholders and
any attempt to make any such assignment without such consent shall be null and
void; provided, however, that Parent may without such consent, assign in
writing, directly or indirectly, its respective rights (but not its respective
obligations) hereunder to any of its respective wholly owned Subsidiaries
(provided that no such assignment shall relieve Parent of its obligations
hereunder); provided, further, however, that Parent may assign its rights under
this Agreement to a newly created parent company in connection with Parent’s
reorganization into a holding company structure). Subject to the preceding
clause, this Agreement and all the provisions hereof shall be binding upon and
shall inure to the benefit of the parties and their respective successors and
permitted assigns.

          8. Choice of Law; Jurisdiction. This Agreement, and all disputes
between the parties under or related to this Agreement or the facts and
circumstances leading to its execution, whether in contract, tort or otherwise,
shall be governed by and construed in accordance with the laws of the State of
Delaware, without reference to conflict of laws principles. Each of the parties
hereto (i) irrevocably consents to submit itself to the exclusive personal
jurisdiction of the Delaware Court of Chancery or any federal court located in
the State of Delaware in the event any dispute arises out of or relates to this
Agreement or any transaction contemplated hereby; (ii) agrees that all claims in
respect of such Action may be heard and determined in any such court; (iii)
agrees that it will not attempt to deny or defeat such personal jurisdiction by
motion or other request for leave from any such court; (iv) agrees that it will
not bring any Action relating to this Agreement or any transaction contemplated
hereby in any court other than the Delaware Court of Chancery or any federal
court sitting in the State of Delaware; and (v) waives any right to trial by
jury with respect to any action or proceeding related to or arising out of this
Agreement or any transaction contemplated hereby. Each of the parties hereto
waives any defense of inconvenient forum to the maintenance of any action or
proceeding so brought.

-4-

--------------------------------------------------------------------------------



Each of the parties further agrees to waive any bond, surety or other security
that might be required of any other party with respect to any action or
proceeding, including an appeal thereof. Any party hereto may make service on
another party by sending or delivering a copy of the process to the party to be
served at the address and in the manner provided for the giving of notices by
registered mail in Section 9. Nothing in this Section 8, however, shall affect
the right of any party to serve legal process in any other manner permitted by
law.

          9. Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given (a) if delivered personally, when received, (b) if sent by cable,
telecopy, telegram, email or facsimile (which is confirmed by the intended
recipient), when sent, (c) if sent by overnight courier service, on the next
Business Day after being sent, or (d) if mailed by certified or registered mail,
return receipt requested, with postage prepaid five Business Days after being
deposited in the mail; to the parties at the following addresses (or at such
other address for a party as shall be specified by like notice):

If to the Stockholders, to:

9130 W. Sunset Boulevard
Los Angeles, California 90069
Attn: Robert P. Bermingham, Esq.
Fax: (310) 789-1791
Email: legal@yucaipco.com

with a copy to:

Munger, Tolles & Olsen LLP
355 South Grand Avenue, 35th Floor
Los Angeles, California 90071
Attn: Sandra A. Seville-Jones, Esq.
Fax: (213) 683-5126
Email: sandra.seville-jones@mto.com

If to Parent, to:

The Great Atlantic & Pacific Tea Company, Inc.
Two Paragon Drive
Montvale, New Jersey 07645
Attn: Allan Richards
Fax: (201) 571-4106
Email: richarda@aptea.com

with a copy to:

Cahill Gordon & Reindel LLP
80 Pine Street
New York, New York 10005
Attn: Kenneth W. Orce, Esq.
Fax: (212) 269-5420
Email: korce@cahill.com

-5-

--------------------------------------------------------------------------------



          10. Headings. The headings contained in this Agreement are inserted
for convenience only and shall not be considered in interpreting or construing
any of the provisions contained in this Agreement.

          11. Entire Agreement. This Agreement (including the Schedule and
Exhibit hereto), constitutes the entire agreement among the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements,
arrangements, undertakings, understandings and representations by or among the
parties hereto, or any of them, written or oral, with respect to the subject
matter hereof.

          12. Waiver and Amendment. This Agreement may be amended, modified or
supplemented only by a written mutual agreement executed and delivered by the
parties hereto. Except as otherwise provided in this Agreement, any failure of
any party to comply with any obligation, covenant, agreement or condition herein
may be waived by the party entitled to the benefits thereof only by a written
instrument signed by the party granting such waiver, but such waiver shall not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure. The failure of any party to this Agreement to assert any of its rights
under this Agreement or otherwise shall not constitute a waiver of such rights.

          13. Counterparts; Facsimile Signatures. This Agreement may be executed
in any number of counterparts, each of which, when executed, shall be deemed to
be an original and all of which together shall be deemed to be one and the same
instrument binding upon all of the parties notwithstanding the fact that all of
the parties are not signatory to the original or the same counterpart. For
purposes of this Agreement, facsimile signatures shall be deemed originals.

          14. Third-Party Beneficiaries. This Agreement is for the sole benefit
of the parties and their successors and permitted assigns and nothing herein
express or implied shall give or be construed to give to any Person, other than
the parties and such successors and permitted assigns, any legal or equitable
rights hereunder.

          15. Specific Performance. The Stockholder agrees that if any of its
obligations under this Agreement were not performed in accordance with their
specific terms or were otherwise breached, irreparable damage would occur to
Parent, no adequate remedy at Law would exist and damages would be difficult to
determine, and that Parent shall be entitled to an injunction or injunctions and
specific performance of the terms hereof, this being in addition to any other
remedy at Law or in equity, without the necessity of posting bonds or other
undertaking in connection therewith. Accordingly, if Parent should institute an
action or proceeding seeking an injunction or specific enforcement of the
provisions of this Agreement, the Stockholder hereby waives the claim or defense
that Parent has an adequate remedy at law and hereby agrees not to assert in
that action or proceeding the claim or defense that a remedy at law exists. The
Stockholder acknowledges that in the absence of a waiver, a bond or undertaking
may be required by a court and the Stockholder hereby waives any such
requirement of such bond or undertaking.

          16. Severability. If any term, covenant, restriction or provision of
this Agreement or the application of any such term, covenant, restriction or
provision to any Person or circumstance shall be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other term,
covenant, restriction or provision hereof so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. The parties shall engage in good faith
negotiations to replace any term, covenant, restriction or provision which is
declared invalid, illegal or unen-

-6-

--------------------------------------------------------------------------------



forceable with a valid, legal and enforceable term, covenant, restriction or
provision, the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceableterm, covenant, restriction or provision
which it replaces.

          17. No Joint and Several Liability. Notwithstanding anything to the
contrary in this Agreement, all representations, warranties, covenants,
liabilities and obligations under this Agreement are several, and not joint, to
each Stockholder, and no Stockholder will be liable for any breach, default,
liability or other obligation of the other Stockholders party to this Agreement.

          18. No Liability of Partners. Notwithstanding anything that may be
expressed or implied in this Agreement, Parent acknowledges and agrees that (i)
notwithstanding that certain of the Stockholders below may be partnerships, no
recourse hereunder or under any documents or instruments delivered by any
Stockholders in connection herewith may be had against any officer, agent or
employee of any Stockholders or any partner, member or stockholder of any
Stockholder or any director, officer, employee, partner, affiliate, member,
manager, stockholder, assignee or representative of the foregoing (any such
person or entity, a “Representative”), whether by the enforcement of any
judgment or assessment or by any legal or equitable proceeding, or by virtue of
any statute, regulation or other applicable law, and (ii) no personal liability
whatsoever will attach to, be imposed on or otherwise be incurred by any
Representative under this Agreement or any documents or instruments delivered in
connection herewith or for any claim based on, in respect of or by reason of
such obligations or by their creation.

-7-

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed the day and year first above written.

 

 

 

 

 

The Great Atlantic & Pacific Tea Company, Inc.

 

 

 

 

 

By:

          /s/ Allan Richards

 

 

--------------------------------------------------------------------------------

 

 

Name:

Allan Richards

 

 

Title:

Senior Vice President, Human Resources,
Labor Relations, Legal Services & Secretary

S-1


--------------------------------------------------------------------------------



 

 

 

 

 

YUCAIPA CORPORATE INITIATIVES FUND I, LP

 

 

 

 

 

By:

Yucaipa Corporate Intitiatives Fund I, LLC

 

Its:

General Partner

 

 

 

 



          /s/ Robert P. Bermingham

 

 

--------------------------------------------------------------------------------

 

 

Name:

Robert P. Bermingham

 

 

Title:

Vice President

 

 

 

 

 

YUCAIPA AMERICAN ALLIANCE FUND I, LP

 

 

 

 

 

By:

Yucaipa American Alliance Fund I, LLC

 

Its:

General Partner

 

 

 

 



          /s/ Robert P. Bermingham

 

 

--------------------------------------------------------------------------------

 

 

Name:

Robert P. Bermingham

 

 

Title:

Vice President

 

 

 

 

 

YUCAIPA AMERICAN ALLIANCE (PARALLEL) FUND I, LP

 

 

 

 

 

By:

Yucaipa American Alliance Fund I, LLC

 

Its:

General Partner

 

 

 

 



          /s/ Robert P. Bermingham

 

 

--------------------------------------------------------------------------------

 

 

Name:

Robert P. Bermingham

 

 

Title:

Vice President

S-2

--------------------------------------------------------------------------------



SCHEDULE I

 

 

 

STOCKHOLDER NAME

 

OUTSTANDING
SHARES OWNED

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

Yucaipa Corporate Initiatives Fund I, LP

 

6,884,000

Yucaipa American Alliance Fund I, LP

 

6,558,100

Yucaipa American Alliance (Parallel) Fund I, LP

 

6,558,000

SchI-1

--------------------------------------------------------------------------------



EXHIBIT A

IRREVOCABLE PROXY

          In order to secure the performance of the duties of the undersigned
pursuant to the Voting Agreement, dated as of March 4, 2007 (the “Voting
Agreement”), between the undersigned and The Great Atlantic & Pacific Tea
Company, Inc., a Maryland corporation, a copy of such agreement being attached
hereto and incorporated by reference herein, the undersigned hereby irrevocably
appoints ____________________, and each of them, the attorneys, agents and
proxies, with full power of substitution in each of them, for the undersigned
and in the name, place and stead of the undersigned, to vote or, if applicable,
to give written consent, in such manner as each such attorney, agent and proxy
or his substitute shall in his sole discretion deem proper to record such vote
(or consent) in the manner set forth in Section 1 of the Voting Agreement with
respect to all shares of Common Stock, par value $.01 per share (the “Shares”),
of Pathmark Stores, Inc., a Delaware corporation (the “Company”), which the
undersigned is or may be entitled to vote at any meeting of the Company (other
than Excess Shares (as defined in the Voting Agreement)) held after the date
hereof, whether annual or special and whether or not an adjourned meeting, or,
if applicable, to give written consent with respect thereto. This Proxy is
coupled with an interest sufficient in law to support an irrevocable proxy,
shall be irrevocable and binding on any successor in interest of the undersigned
and shall not be terminated by operation of law or otherwise upon the occurrence
of any event (other than as provided in Section 6 of the Voting Agreement),
including, without limitation, the death or incapacity of the undersigned. This
Proxy shall operate to revoke any prior proxy as to the Shares (other than
Excess Shares (as defined in the Voting Agreement)) heretofore granted by the
undersigned. This Proxy shall terminate upon the termination of the Voting
Agreement. This Proxy has been executed in accordance with Section 212 of the
Delaware General Corporation Law.

Dated:

 

 

 

 

 

[NAME OF STOCKHOLDER]

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

 

Title:

 

A-1

--------------------------------------------------------------------------------